10-4122-ag
    Li v. Holder
                                                                                    BIA
                                                                            A077 551 877
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 17th day of November, two thousand eleven.

    PRESENT:
             ROGER J. MINER,
             ROBERT D. SACK,
             PETER W. HALL,
                  Circuit Judges.
    _________________________________________

    SAIQING LI,
             Petitioner,

                   - v.-                                      10-4122-ag
                                                              NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _________________________________________

    FOR PETITIONER:                Michael Brown, Law Offices of
                                   Michael Brown, New York, New York.

    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General; Stephen J. Flynn, Assistant
                                   Director; Annette Marie Wietecha,
                                   Attorney, Office of Immigration
                                   Litigation, Civil Division, United
                                   States Department of Justice,
                                   Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREE, that the petition for review
is DENIED.

     Petitioner Saiqing Li, a native and citizen of the
People’s Republic of China, seeks review of the September
20, 2010, decision of the BIA denying her motion to reopen.
In re Saiqing Li, No. A077 551 877 (B.I.A. Sept. 20, 2010).
We assume the parties’ familiarity with the underlying facts
and procedural history of the case.

     The BIA’s denial of Li’s motion to reopen as untimely
was not an abuse of discretion. See Kaur v. BIA, 413 F.3d
232, 233 (2d Cir. 2005) (per curiam) (providing that this
Court review the denial of reopening for abuse of
discretion). A motion to reopen generally must be filed no
later than 90 days after the date on which the final
administrative decision has been rendered in the proceedings
sought to be reopened. 8 U.S.C. § 1229a(c)(7)(C)(i) (2006);
8 C.F.R. § 1003.2(c)(2)(2011). There is no dispute that
Li’s 2010 motion was untimely, as the final administrative
decision was issued in 2003. See 8 U.S.C.
§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2). That time
limitation, however, does not apply to a motion to reopen if
the motion is “based on changed circumstances arising in the
country of nationality or in the country to which
deportation has been ordered, if such evidence is material
and was not available and could not have been discovered or
presented at the previous hearing.” 8 C.F.R.
§ 1003.2(c)(3)(ii)(2011); see also 8 U.S.C.
§ 1229a(c)(7)(C)(ii)(2006). Li contends that her
participation, while in the United States, in the China
Democracy Party (“CDP”) constitutes such changed
circumstances.

     Li’s political activities in the United States reflect
a self-induced change in personal circumstances and
therefore do not exempt her motion from the applicable bars.
Wei Guang Wang v. BIA, 437 F.3d 270, 273-74 (2d Cir. 2006).
Moreover, the BIA correctly concluded that Li failed to
demonstrate a material change in country conditions as the
evidence she submitted did not concern similarly-situated
individuals who were persecuted in China based on their

                             2
activities in the United States. Li asserted that the
treatment of CDP members in China had become significantly
worse over time. The evidence she submitted, however,
showed only that between Li’s 2003 removal proceedings and
the filing of her motion to reopen the Chinese government’s
treatment of CDP members had not changed or worsened.
Indeed, the evidence that Li submitted showed that CDP
members have been targeted by the Chinese government as long
ago as 1999.

     Because we find no abuse of discretion in the BIA’s
conclusion that Li failed to demonstrate changed country
conditions, we need not reach her argument that she
established prima facie eligibility for relief. See INS v.
Abudu, 485 U.S. 94, 104-05 (1988).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DENIED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2) and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3